   Case 2:20-cv-07493-PA-MAA Document 11 Filed 08/19/20 Page 1 of 2 Page ID #:61
                                                                                                             JS-6
                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA
                                          CIVIL MINUTES - GENERAL
 Case No.          CV 20-7493 PA (MAAx)                                          Date    August 19, 2020
 Title             Julie Flores v. AccessLex Institute, et al.



 Present: The Honorable           PERCY ANDERSON, UNITED STATES DISTRICT JUDGE
                  T. Jackson                                 Not Reported                        N/A
                 Deputy Clerk                               Court Reporter                     Tape No.
                Attorneys Present for Plaintiffs:                    Attorneys Present for Defendants:
                             None                                                 None
 Proceedings:                  IN CHAMBERS - COURT ORDER

       The Court is in receipt of a Notice of Removal filed by defendant AccessLex Institute
(“Removing Defendant”). This action was filed by plaintiff Julie Flores (“Plaintiff”) against
defendants Access Group, Inc., Access Group Education Lending, and Removing Defendant.
Removing Defendant asserts that this Court has jurisdiction over the action based on the Court’s
diversity jurisdiction. See 28 U.S.C. § 1332.

        Federal courts are courts of limited jurisdiction, having subject matter jurisdiction only
over matters authorized by the Constitution and Congress. See, e.g., Kokkonen v. Guardian Life
Ins. Co., 511 U.S. 375, 377, 114 S. Ct. 1673, 1675, 128 L. Ed. 2d 391 (1994). A suit filed in
state court may be removed to federal court if the federal court would have had original
jurisdiction over the suit. 28 U.S.C. § 1441(a). “The removal statute is strictly construed against
removal jurisdiction, and the burden of establishing federal jurisdiction falls to the party
invoking the statute.” California ex rel. Lockyer v. Dynegy, Inc., 375 F.3d 831, 838 (9th Cir.
2004) (citing Ethridge v. Harbor House Rest., 861 F.2d 1389, 1393 (9th Cir. 1988)).

        In attempting to invoke this Court’s diversity jurisdiction, Removing Defendant must
establish that there is complete diversity of citizenship between the parties and that the amount in
controversy exceeds $75,000. 28 U.S.C. § 1332. To establish citizenship for diversity purposes,
a natural person must be a citizen of the United States and be domiciled in a particular state.
Kantor v. Wellesley Galleries, Ltd., 704 F.2d 1088, 1090 (9th Cir. 1983). Persons are domiciled
in the places they reside with the intent to remain or to which they intend to return. See Kanter
v. Warner-Lambert Co., 265 F.3d 853, 857 (9th Cir. 2001). For the purposes of diversity
jurisdiction, a corporation is a citizen of any state where it is incorporated and of the state where
it has its principal place of business. 28 U.S.C. § 1332(c); see also Indus. Tectonics, Inc. v. Aero
Alloy, 912 F.2d 1090, 1092 (9th Cir. 1990). The citizenship of an LLC is the citizenship of its
members. See Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th Cir. 2006)
(“[L]ike a partnership, an LLC is a citizen of every state of which its owners/members are
citizens.”); TPS Utilicom Servs., Inc. v. AT & T Corp., 223 F. Supp. 2d 1089, 1101 (C.D. Cal.
CV-90 (06/04)                                   CIVIL MINUTES - GENERAL                                  Page 1 of 2
   Case 2:20-cv-07493-PA-MAA Document 11 Filed 08/19/20 Page 2 of 2 Page ID #:62
                                                                                                  JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
                                       CIVIL MINUTES - GENERAL
 Case No.       CV 20-7493 PA (MAAx)                                     Date   August 19, 2020
 Title          Julie Flores v. AccessLex Institute, et al.

2002) (“A limited liability company . . . is treated like a partnership for the purpose of
establishing citizenship under diversity jurisdiction.”).

        The Notice of Removal does not allege the citizenship of defendants Access Group, Inc.
or Access Group Education Lending. Because Removing Defendant has not alleged the
citizenship of its co-defendants, Removing Defendant has not satisfied its burden when seeking
to remove an action to affirmatively allege the citizenship of the parties. See Kanter, 265 F.3d at
857 (“Absent unusual circumstances, a party seeking to invoke diversity jurisdiction should be
able to allege affirmatively the actual citizenship of the relevant parties.”). By failing to allege
the citizenship of its co-defendants, Removing Defendant has failed to establish “complete
diversity” between the parties and, as a result, has failed to meet its burden to establish the
Court’s diversity jurisdiction. See Owen Equip. & Erection Co. v. Kroger , 437 U.S. 365, 373,
98 S. Ct. 2396, 2402, 57 L. Ed. 2d 274 (1978); Strawbridge v. Curtiss, 7 U.S. (3 Cranch) 267,
267, 2 L. Ed. 435 (1806).

       For the foregoing reasons, Removing Defendant has failed to meet its burden of
establishing diversity jurisdiction. Accordingly, the Court remands this action to Los Angeles
Superior Court, Glendale Courthouse, Case No. 20GDCV00378, for lack of subject matter
jurisdiction. See 28 U.S.C. § 1447(c).

         IT IS SO ORDERED.




CV-90 (06/04)                                CIVIL MINUTES - GENERAL                         Page 2 of 2
